Title: [Diary entry: 22 July 1785]
From: Washington, George
To: 

Friday 22d. Thermometer at 80 in the Morning—84 at Noon and 82 at night. Southerly Wind and very warm all day with Clouds and appearances of Rain but a few drops only fell here. Rid to the Ferry—Dogue run and Muddy hole Plantations. Mr. Lund Washington & his Wife dined here. And Mr. Thompson went away after Breakfast. The leaves of the locust Trees this year, as the last, began to fade, & many of them dye. The Black Gum Trees which I had transplanted to my avenues or Serpentine Walks, & which put out leaf and looked well at first, are all dead; so are the Poplars, and most of the Mulberrys. The Crab apple trees also, which were transplanted into the Shrubberies & the Papaws are also dead, as also the Sassafras in a great degree. The Pines wholly & several of the Cedars. As also the Hemlock almost entirely. The live Oak which I thought was dead is putting out shoots from the bottom and have appearances of doing well.